



AMENDMENT NUMBER 22 TO
TRANSFER AND ADMINISTRATION AGREEMENT




AMENDMENT NUMBER 22 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of
October 7, 2016 (this "Amendment"), among TECH DATA CORPORATION, a Florida
corporation ("Tech Data"), as collection agent (in such capacity, the
"Collection Agent"), TECH DATA FINANCE SPV, INC., a Delaware corporation, as
transferor (in such capacity, the "Transferor"), LIBERTY STREET FUNDING LLC, a
Delaware limited liability company ("Liberty"), CHARIOT FUNDING LLC, a Delaware
limited liability company, as successor by merger to Falcon Asset Securitization
Company LLC ("Chariot"), as a Class Conduit and a Chariot Bank Investor, VICTORY
RECEIVABLES CORPORATION, a Delaware corporation ("Victory" and collectively with
Liberty and Chariot, the "Class Conduits"), THE BANK OF NOVA SCOTIA, a banking
corporation organized and existing under the laws of Canada, acting through its
New York Agency ("Scotia Bank"), as a Liberty Bank Investor and as agent for
Liberty and the Liberty Bank Investors (in such capacity, the "Liberty Agent"),
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH, a bank organized under
the laws of Japan acting out of its New York Branch ("BTMU") as a Victory Bank
Investor and as agent for Victory and the Victory Bank Investors (in such
capacity, the "Victory Agent"), SUNTRUST BANK, a Georgia banking corporation
("SunTrust"), as a SunTrust Bank Investor, and JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A.), a national banking association
("JPMorgan Chase"), as agent for Chariot and the Chariot Bank Investors (in such
capacity, the "Chariot Agent") and as successor administrative agent for
Liberty, Chariot, Victory, the Liberty Bank Investors, the Victory Bank
Investors, the SunTrust Bank Investors and the Chariot Bank Investors (in such
capacity, the "Administrative Agent"), amending that certain Transfer and
Administration Agreement dated as of May 19, 2000, among the Transferor, the
Collection Agent, the Class Conduits (as defined thereunder) and the Bank
Investors (as defined thereunder) (as amended to the date hereof, the "Existing
Agreement" and said agreement as amended hereby, the "Agreement").


WHEREAS, the parties desire to make certain revisions to the Existing Agreement;


WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Existing Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:






11



--------------------------------------------------------------------------------






SECTION 1.    Amendment to Existing Agreement. The Existing Agreement shall be
amended in the manner specified in this Section 1.
(a)    The definition of "CP Rate" in Section 1.1 of the Existing Agreement is
hereby amended and restated in its entirety as follows:
"CP Rate" for each Class Conduit listed below, shall have the meaning specified
in the Annex set forth below for such Class Conduit:
Class Conduit
Annex


[Reserved]


Annex 1


Chariot


Annex 2


Liberty


Victory


Annex 3


Annex 4



(b)    Section 5.5 of the Existing Agreement is hereby amended and restated in
its entirety as follows:


"Section 5.5    Financial Covenants of the Collection Agent.


(a)    Consolidated Total Leverage Ratio. The Collection Agent shall not permit
the Consolidated Total Leverage Ratio, as of the last day of each fiscal quarter
of the Collection Agent, to be greater than, (i) 4.00 to 1.00 for each fiscal
quarter ending prior to the Kohler Acquisition Closing Date, (ii) 4.75 to 1.00
starting with the first fiscal quarter of the Collection Agent ending after the
Kohler Acquisition Date and for the following two full fiscal quarters of the
Collection Agent ending after the Kohler Acquisition Closing Date, (iii) 4.25 to
1.00 for the third and fourth full fiscal quarters of the Collection Agent
ending after the Kohler Acquisition Closing Date, or (iv) 4.00 to 1.00 for the
fifth full fiscal quarter of the Collection Agent ending after the Kohler
Acquisition Closing Date and each subsequent fiscal quarter of the Collection
Agent.


(b)    Consolidated Interest Coverage Ratio. The Collection Agent shall not
permit the Consolidated Interest Coverage Ratio, as of the last day of each
fiscal quarter of the Collection Agent, to be less than 3.00 to 1.00.


(c)    Adjustment for Kohler Acquisition Indebtedness. Notwithstanding anything
to the contrary set forth herein, until the earlier of (i) the Kohler
Acquisition Closing Date and (ii) the date on which the Kohler Acquisition
Agreement terminates or expires, any Indebtedness incurred by the Collection
Agent to finance the Kohler Acquisition (or any refinancing of any such
Indebtedness)


2





--------------------------------------------------------------------------------





shall be disregarded for the purpose of determining compliance with Section
5.5(a) and (b) to the extent that, and so long as, the cash proceeds of such
Indebtedness are either held in escrow on customary terms or are held by the
Collection Agent as unrestricted cash or cash equivalents and, in either case,
such Indebtedness is subject to a customary mandatory redemption feature if the
Kohler Acquisition is not consummated by the date specified in the relevant
definitive documentation.


(d)    Certain Defined Terms. The following terms used in this Section 5.5 have
the following meanings:


(i)     "Attributable Indebtedness" means, on any date: (A) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP;
(B) in respect of any Real Estate Financing Facility that is characterized as a
lease, the capitalized amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared in accordance
with GAAP if such lease were accounted for as a capital lease, calculated as of
November 5, 2015, with respect to any Real Estate Financing Facility outstanding
on November 5, 2015, or the date of the closing of any Real Estate Financing
Facility entered into subsequent to November 5, 2015, and recalculated at the
time of any refinancing, renewal, increase or repayment of any Real Estate
Financing Facility; and (C) in respect of any asset securitization transaction
of any Person, (1) the actual amount of any unrecovered investment of purchasers
or transferees of assets so transferred, plus (2) in the case of any other
payment, recourse, repurchase, hold harmless, indemnity or similar obligation of
such Person or any of its Subsidiaries in respect of assets transferred or
payments made in respect thereof, other than limited recourse provisions that
are customary for transactions of such type and that neither (x) have the effect
of limiting the loss or credit risk of such purchasers or transferees with
respect to payment or performance by the obligors of the assets so transferred
nor (y) impair the characterization of the transaction as a true sale under
applicable laws (including bankruptcy or insolvency laws), the capitalized
amount of such obligation that would appear on a balance sheet of such Person
prepared on such date in accordance with GAAP if such sale or transfer or assets
were accounted for as a secured loan.


(ii)    "Consolidated EBITDA" means, for any period, for the Collection Agent
and its Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Net Income: (A) Consolidated Interest Charges for
such period, (B) the provision for federal, state, local and foreign income
taxes payable by the Collection Agent and its Subsidiaries for such period, (C)
the amount of depreciation and




33



--------------------------------------------------------------------------------





amortization expense for such period, (D) cash extraordinary or nonrecurring
losses, expenses, fees and charges (including cash losses, expenses, fees and
charges incurred in connection with any issuance of debt or equity,
acquisitions, investments, restructuring activities, asset sales or divestitures
permitted hereunder and any cash integration and restructuring costs in
connection with the Kohler Acquisition) not to exceed $160 million in the
aggregate for all periods, (E) non-cash stock based compensation expense, and
(F) other non-recurring expenses of the Collection Agent and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item.


(iii)    "Consolidated Funded Indebtedness" means, as of any date of
determination, for the Collection Agent and its Subsidiaries on a consolidated
basis, the sum of (A) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments (which
amount, for the avoidance of doubt, includes only the drawn portion of any line
of credit or revolving credit facility), (B) all purchase money Indebtedness,
(C) all direct obligations arising under letters of credit (including standby
and commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments, (D) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (E) all Attributable Indebtedness in respect of capital leases,
obligations under the Real Estate Financing Facilities and asset securitization
transactions, (F) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (A) through (E) above
of Persons other than the Collection Agent or any Subsidiary, and (G) all
Indebtedness of the types referred to in clauses (A) through (F) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Collection Agent or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Collection Agent or such Subsidiary.
"Consolidated Funded Indebtedness" of a Person shall not include (x) any true
sale by such Person of accounts receivable, as determined in accordance with
GAAP, which sale is not, and is not made in connection with, an obligation under
any Real Estate Financing Facility or an asset securitization transaction and
(y) any obligation arising under a sale and lease back transaction that is an
operating lease.


(iv)    "Consolidated Interest Charges" means, for any period, for the
Collection Agent and its Subsidiaries on a consolidated basis, the sum of (A)
all interest, premium payments, debt discount, fees, charges and related
expenses of the Collection Agent and its Subsidiaries in connection with
borrowed money or in connection with the deferred purchase price of assets,




44



--------------------------------------------------------------------------------





in each case to the extent treated as interest in accordance with GAAP, and (B)
the portion of rent expense of the Collection Agent and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.


(v)    "Consolidated Interest Coverage Ratio" means, as of any date of
determination, subject to Section 5.5(c), the ratio of (A) Consolidated EBITDA
for the period of the four prior fiscal quarters ending on such date to (B)
Consolidated Interest Charges for such four fiscal quarter period; provided,
notwithstanding anything to the contrary herein or in any other Transaction
Document, for purposes of calculating the Consolidated Interest Coverage Ratio,
Consolidated EBITDA will not be calculated on a Pro Forma Basis.
(vi)    "Consolidated Net Income" means the consolidated net income of the
Collection Agent and its Subsidiaries, plus or minus minority interest of a
Person, and excluding any other gain or loss or credit of an extraordinary
nature, all as determined in accordance with GAAP.


(vii)    "Consolidated Total Leverage Ratio" means, with respect to any Test
Period, subject to Section 5.5(c), the ratio of (A) Consolidated Funded
Indebtedness as of the last date of the applicable Test Period to (B)
Consolidated EBITDA for such Test Period.


(viii)    "Existing Synthetic Lease Facility" means each or any of the following
facilities, each as amended, modified, supplemented or amended and restated from
time to time: (A) Fourth Amended and Restated Lease Agreement dated as of June
27, 2013, between the Collection Agent and SunTrust Equity Funding, LLC; (B)
Fourth Amended and Restated Participation Agreement dated as of June 27, 2013
(the "SunTrust Participation Agreement") between the Collection Agent, SunTrust
Equity Funding, LLC and various banks and lending institutions; and (C) the
other Operative Agreements (as defined in the SunTrust Participation Agreement).


(ix)    "Guarantee" means, as to any Person, (A) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (1)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (2) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, or (3) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor




55



--------------------------------------------------------------------------------





so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (B) any Adverse Claim on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.


(x)    "Kohler Acquisition" means the acquisition, under the terms of the Kohler
Acquisition Agreement, of a line of business from Avnet, Inc.


(xi)    "Kohler Acquisition Agreement" means that certain Interest Purchase
Agreement, dated as of September 19, 2016 by and between Avnet, Inc. and the
Collection Agent, as amended in accordance with the terms thereof and in effect
from time to time, including all schedules and exhibits thereto.


(xii)    "Kohler Acquisition Closing Date" means the date on which the Kohler
Acquisition is consummated.


(xiii)    "Pro Forma Basis" means, for purposes of calculating Consolidated
EBITDA (other than a calculation of Consolidated EBITDA for purposes of the
Consolidated Interest Coverage Ratio), any acquisition of (A) a controlling
equity interest in another Person (including the purchase of an option, warrant
or convertible or similar type security to acquire such a controlling interest
at the time it becomes exercisable by the holder thereof), whether by purchase
of such equity interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity interest, or (B) assets of another
Person which constitute all or substantially all of the assets of such Person or
of a line or lines of business conducted by such Person (including, for the
avoidance of doubt, the Kohler Acquisition) with an aggregate purchase price of
$100,000,000 or more shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Collection Agent was required to deliver financial statements
pursuant to Section 5.3(a)(i) or (ii). In connection with the foregoing, income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculation to
the extent (A) such items are not otherwise included in such income statement
items for the Collection Agent and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.1 or this Section
5.5(d) and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent.




66



--------------------------------------------------------------------------------







(xiv)    "Real Estate Financing Facility" means, collectively (A) the Existing
Synthetic Lease Facility; (B) any successor to the Existing Synthetic Lease
Facility which refinances some or all of the same properties of the Borrower as
the Existing Synthetic Lease Facility with rates of interest, yield and fees
that may increase or decrease in accordance with then applicable market
conditions; and (C) one or more arrangements that provide financing for any real
property of the Collection Agent or its Subsidiaries, that impose no Adverse
Claims other than on the real property financed by such arrangements, which are
on such terms and conditions as are reasonable and customary for such
transactions, and which create obligations with an Attributable Indebtedness of
not more than the fair market value of the properties so financed; provided that
any operating lease other than those described in clauses (A), (B) and (C) above
shall not be treated as a Real Estate Financing Facility for the purposes of
this Section 5.5.


(xv)    "Test Period" means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Collection Agent ending on or
prior to such date for which financial statements have been or were required to
have been delivered pursuant to Section 5.3(a)(i) or (ii).


(e)    Financial Covenant Amendments. If on or after October 7, 2016, the
Collection Agent enters into any amendment or replacement to the Amended and
Restated Credit Agreement, dated as of November 5, 2015, among the Collection
Agent, as borrower, each lender from time to time party thereto, and Bank of
America, N.A., as administrative agent, swing line lender, and an L/C issuer, or
any successor or replacement credit agreement, in each case, that contains or
amends any financial covenant, the Collection Agent shall provide a copy of such
amendment or successor or replacement agreement (each, a "Financial Covenant
Amendment") to the Administrative Agent. In the event the Administrative Agent
determines that the financial covenants contained in this Section 5.5 are less
favorable than any financial covenants as amended by, or contained in, any
Financial Covenant Amendment, then if requested by the Administrative Agent, the
parties hereto shall enter into an amendment to this Agreement to make the
financial covenants in this Section 5.5 no less favorable (except as otherwise
consented to by the Administrative Agent) than the financial covenants as
amended by, or contained in, such Financial Covenant Amendment."


(c)    Annex 1 to the Existing Agreement is hereby amended by replacing the
definition of "CP Rate" in such Annex 1 with "[Reserved]."


(d)    Annex 5 to the Existing Agreement is hereby deleted in its entirety.






77



--------------------------------------------------------------------------------





SECTION 2.    Affirmations. All parties hereto agree and acknowledge that with
respect to each Bank Investor party hereto, each Bank Investor has a Commitment
and such Commitment of such Bank Investor shall be the dollar amount set forth
opposite such Bank Investor's signature on the signature page hereto, which may
be different from the Existing Agreement.
SECTION 3. Conditions Precedent. This Amendment shall become effective on the
day on which the Administrative Agent shall have received a copy of this
Amendment executed by each party hereto.
SECTION 4. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Existing Agreement, subject, to the extent applicable, to the limitations
with respect to certain waived matters more particularly identified in the
Limited Waiver, dated as of April 29, 2013, as amended by (i) the First
Amendment thereto, dated as of July 29, 2013, (ii) the Second Amendment thereto,
dated as of October 16, 2013 and (iii) the Third Amendment thereto, dated as of
January 27, 2014 (the "Limited Waiver"), each among the parties hereto. In
addition, the Collection Agent hereby makes to the Class Investors, the Class
Agents and the Administrative Agent, on the date hereof, all the representations
and warranties set forth in Section 3.3 of the Existing Agreement, subject, to
the extent applicable, to the limitations with respect to certain waived matters
more particularly identified in the Limited Waiver.
SECTION 5. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns.
SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 7. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




88



--------------------------------------------------------------------------------





SECTION 8. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
SECTION 9. Ratification. Except as expressly affected by the provisions hereof,
the Existing Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Existing
Agreement to "this Agreement", "hereunder", "herein" or words of like import
shall mean and be a reference to the Existing Agreement as amended by this
Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




99



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.






TECH DATA FINANCE SPV, INC.,
as Transferor






By:      /s/ David R. Vetter             
Name: David R. Vetter
Title: Senior Vice President






TECH DATA CORPORATION,
as Collection Agent






By:     /s/ Scott W. Walker             
Name: Scott W. Walker
Title: Treasurer
 




Tech Data Finance SPV, Inc.
Amendment No. 22 to Transfer and Administration Agreement
101957034-NYCSR07A - MSW

--------------------------------------------------------------------------------





Commitment:                CHARIOT FUNDING LLC,
$100,000,000                as a Class Conduit and as a Chariot Bank Investor


By JPMorgan Chase Bank, N.A., as its Attorney-in-Fact






By:          /s/ John Lindsay        
Name: John Lindsay
    Title: Vice President






JPMORGAN CHASE BANK, N.A, as Chariot Agent and as Administrative Agent






By:          /s/ John Lindsay        
Name: John Lindsay
Title: Vice President




Tech Data Finance SPV, Inc.
Amendment No. 22 to Transfer and Administration Agreement
111957034-NYCSR07A - MSW

--------------------------------------------------------------------------------





LIBERTY STREET FUNDING LLC






By:     /s/ Jill A. Russo             
Name: Jill A. Russo
Title: Vice President






Commitment:                THE BANK OF NOVA SCOTIA,
$100,000,000                as Liberty Agent and as a Liberty Bank Investor






By: /s/    Diane Emanuel            
Name: Diane Emanuel
Title: Managing Director


Tech Data Finance SPV, Inc.
Amendment No. 22 to Transfer and Administration Agreement
121957034-NYCSR07A - MSW

--------------------------------------------------------------------------------









VICTORY RECEIVABLES CORPORATION






By:     /s/ David V. DeAngelis             
Name: David V. DeAngelis
Title: Vice President






Commitment:                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,     

$100,000,000                NEW YORK BRANCH,
as Victory Bank Investor






By: /s/ Richard Gregory Hurst         
Name:    Richard Gregory Hurst
Title:     Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,     

                    NEW YORK BRANCH,
as Victory Agent






By: /s/ Richard Gregory Hurst         
Name:    Richard Gregory Hurst
Title:     Managing Director




Tech Data Finance SPV, Inc.
Amendment No. 22 to Transfer and Administration Agreement
131957034-NYCSR07A - MSW

--------------------------------------------------------------------------------











Commitment:                SUNTRUST BANK, as a SunTrust Bank Investor
$100,000,000




By:     /s/ David Hufnagel                    
Name: David Hufnagel
Title: Vice President






   




Tech Data Finance SPV, Inc.
Amendment No. 22 to Transfer and Administration Agreement
141957034-NYCSR07A - MSW